COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Orlando Salazar v. The State of Texas

Appellate case number:      01-15-00365-CR

Trial court case number:    C-08-0822-SA

Trial court:                340th District Court of Tom Green County

        Appellant’s court-appointed counsel filed a motion to withdraw and brief on June
3, 2015, concluding that the above-referenced appeal is frivolous. See Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).1 On June 18, 2015,
appellant, acting pro se, filed the form motion requesting access to a copy of the record to
prepare a response and requesting a 30-day extension of time to file his pro se Anders
brief response. See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
        Accordingly, we grant appellant’s pro se motion requesting the record and order
the trial court clerk, no later than 10 days from the date of this order, to provide a copy of
the clerk’s and reporter’s records, and any supplemental records, to the pro se appellant.
The trial court clerk shall further certify to this Court, within 15 days of the date of this
order, the date upon which delivery of the record to the appellant is made.
       Finally, we grant appellant’s motion for an extension of time to file a pro se
Anders response. Appellant’s pro se response to his counsel’s Anders brief shall be filed
within 45 days of the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court
Date: June 25, 2015

1
       Pursuant to the Texas Supreme Court’s docket equalization powers, this appeal was
       transferred from the Third Court of Appeals to this Court on April 21, 2015. See TEX.
       GOV’T CODE ANN. § 73.001 (West Supp. 2014); Order Regarding Transfer of Cases
       From Courts of Appeals, Misc. Docket No. 15-9054, ¶ II (Tex. Mar. 24, 2015).